Pending the withholding of a determination of his appeal to the Court of Appeals from an order of this court, entered April 6, 1964, modifying a judgment of the Supreme Court, Nassau County, rendered May 11, 1962, convicting him of felony murder in the first degree, murder in the second degree, and arson in the third degree (People v. Leonti, 20 A D 2d 899), and the remission of the ease to the Supreme Court, Nassau County, for further proceedings consistent with People v. Huntley (15 N Y 2d 72), (People v. Leonti, 15 N. Y. 2d 723), the defendant appeals from an order of the Supreme Court, Nassau County, entered March 24, 1965 after such a hearing as was directed by the Court of Appeals, which determined beyond a reasonable doubt that the statements which the defendant made to the police and prosecutor prior to his arraignment and which were used in evidence against him at the trial were given voluntarily. On the court’s own motion, the order appealed from is deemed to constitute an order denying an application by the defendant to vacate the judgment of conviction, as modified by this court on the prior appeal; and the notice of appeal to this court is deemed to refer to an order denying such coram nobis relief. As so construed, order affirmed. No opinion. Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.